                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:17-CV-00314-GCM
 VIPER PUBLISHING, LLC,

                 Plaintiff,

    v.                                                          ORDER

 HOWARD BAILEY JR.,

                 Defendant.


         THIS MATTER comes before the Court sua sponte. The trial in this matter, which is

currently set for March 29, 2021, is hereby continued.

         The trial is hereby RESET to the May 10, 2021 trial term, beginning at 10:00 AM in the

Charles R. Jonas Federal Building, Courtroom #8, 401 W. Trade St. Charlotte, NC 28202 before

Senior Judge Graham C. Mullen.

         SO ORDERED.

                                     Signed: February 8, 2021




          Case 3:17-cv-00314-GCM Document 128 Filed 02/08/21 Page 1 of 1
